Citation Nr: 0727841	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  03-02 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from October 1972 to April 
1974 and from July 1997 to March 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.   

In the August 2002 rating decision, the RO denied service 
connection for diabetes mellitus, hearing loss, and tinnitus.  
However, the record reflects that the RO later granted 
service connection for bilateral hearing loss and tinnitus in 
an October 2002 rating decision.  

In July 2007, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

While the Board notes that the veteran referenced his high 
blood pressure during active military service at the July 
2007 Board hearing and the record reflects that additional 
medical evidence to include a VA examination report related 
to the veteran's hypertension claim has been associated with 
the claims folder since the January 2006 Statement of the 
Case (SOC) on the issue, the veteran did not perfect his 
appeal with respect to that claim.  The Board further 
observes that the RO sent correspondence to the veteran in 
November 2006 that advised him that the appeal period for his 
hypertension claim had expired and, consequently, his appeal 
had been closed.  The RO also asked the veteran to clarify 
whether he wanted to reopen his claim for hypertension and 
advised that no additional action would be taken until he 
advised VA accordingly.  The record contains no response from 
the veteran and the issue has not been procedurally prepared 
or certified for appellate review.  Thus, that issue is 
outside the scope of this appeal.    

In addition to the veteran's hypertension claim, the Board 
notes that the RO denied the veteran's claims for service 
connection of abnormal feet and PTSD as well as his increased 
rating claims for tinnitus and bilateral hearing loss during 
the course of this appeal; however, the record also reflects 
that the veteran has not perfected an appeal with respect to 
any of those issues and they are not subject to appellate 
review. 


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The competent medical evidence of record does not show 
that the veteran's currently diagnosed diabetes is related to 
his active military service or manifested to a compensable 
degree within one year of discharge.  There is additionally 
no evidence to suggest that the veteran's diabetes is 
otherwise related to a disease or injury incurred or 
aggravated while performing active duty for training or an 
injury incurred or aggravated while performing inactive duty 
training.  


CONCLUSION OF LAW

Diabetes was not incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).    

In correspondence dated in February 2002, the RO advised the 
veteran of what the evidence must show to establish 
entitlement to service-connected compensation benefits and 
described the type of evidence that would support his claim.  
The RO also asked the veteran to notify VA regarding any 
additional relevant treatment records that would assist in 
supporting his claim and provide any service medical records 
and DD Form 214 in his possession.  Thus, the veteran was 
essentially asked to provide any evidence in his possession 
that pertained to the claim.  38 C.F.R. § 3.159 (b)(1) 
(2006).  The RO additionally advised the veteran that VA 
would make reasonable efforts to obtain any records that he 
identified that would assist with his claim.  Furthermore, 
the RO explained to the veteran that VA would pay him from 
the date his claim was received if the requested information 
was received within one year from the date of the letter and 
VA decided that he was entitled to benefits.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

While the Board observes that the February 2002 VCAA notice 
letter did not address the element of degree of disability, 
the Board notes that such notice defect is harmless error in 
this case.  The RO sent a follow-up duty to assist letter in 
November 2004 that explained what the evidence must show to 
establish entitlement to an increased evaluation and the 
veteran's claim was subsequently readjudicated in February 
2007.  The RO also sent correspondence to the veteran in 
March 2006 that advised him regarding the assignment of 
disability ratings and provided him with additional 
opportunity to submit additional evidence with respect to his 
claim.  
  
Moreover, the RO provided the veteran with a copy of the 
August 2002 rating decision, the October 2002 SOC, and the 
February 2007 Supplemental Statement of the Case (SSOC), 
which included a discussion of the facts of the claim, 
pertinent laws and regulations, notification of the basis of 
the decision, and a summary of the evidence considered to 
reach the decision.  The RO also sent multiple follow-up duty 
to assist letters from November 2004 to February 2007.    

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

In regard to VA's duty to assist, the Board notes that 
available service medical records and post-service treatment 
records identified by the veteran as pertinent to his claim 
have been associated with the claims folder.  The Board also 
notes that the RO scheduled the veteran's July 2007 
videoconference Board hearing.  

The Board observes that the veteran has stated that his claim 
of service connection for diabetes is limited to his second 
period of active service only.  The record reflects that the 
veteran's service medical records for that period as well as 
some of the VA treatment records identified by the veteran as 
pertinent were unable to be located.  Indeed, a January 2007 
Formal Finding on the Unavailability of Records notes that 
the veteran's service medical records for the period of July 
1997 to March 1998, treatment records for the period of 
January 2000 to December 2000 from the VA Medical Center 
(VAMC) in Houston, Texas, and all medical records from the 
South Texas Health Care System in Kerrville, Texas are 
unavailable for review and thoroughly described the 
procedures followed to obtain the records.  Thus, VA has 
exhausted all efforts to obtain the records and any further 
attempts would be futile.  However, the RO has advised the 
veteran regarding the unavailability of the aforementioned 
records and the veteran has submitted service medical records 
for the relevant period of active service and other post-
service treatment records are of record, as noted above.  

The Board further notes that there was some question during 
the course of this appeal as to whether the veteran was 
claiming that his current diabetes was due to in-service 
herbicide exposure.  However, the record reveals that the 
veteran does not contend that his diabetes is related to 
herbicide exposure and the evidence does not show that he 
served in the Republic of Vietnam or was exposed to 
herbicides during service.  Thus, any further discussion 
related to the presumption of service connection for diabetes 
based on exposure to herbicide agents is unnecessary.    

Moreover, the Board notes that no medical examination has 
been conducted or medical opinion obtained with respect to 
the veteran's diabetes claim.  However, the Board finds that 
the evidence, which reveals that the veteran did not have the 
claimed disorder during service and does not reflect 
competent evidence showing a nexus between service and the 
disorder at issue, warrants the conclusion that a remand for 
an examination and/or opinion is not necessary to decide the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2006).  As service and post-service medical 
records provide no basis to grant this claim as will be 
explained in greater detail below, and in fact provide 
evidence against this claim, the Board finds no basis for a 
VA examination or medical opinion to be obtained.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.  


II.	Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2006).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2006).  Where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and diabetes 
becomes manifest to a degree of 10 percent or more within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  This presumption is 
rebuttable by affirmative evidence to the contrary.  Id.    

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  

The record reflects that the veteran does not have the 
requisite medical expertise to diagnose his claimed disorder 
or render a competent medical opinion regarding its cause.  
Thus, competent medical evidence showing that his claimed 
disorder is related to service is required.  


III.	Analysis 

The medical evidence of record clearly shows that the veteran 
currently suffers from diabetes.  Specifically, private 
treatment records dated in October 2001 contain findings of 
diabetes mellitus.  In addition, the June 2005 VA 
hypertension examiner commented on the veteran's diabetes in 
the examination report, which indicates that he found the 
veteran's diagnosis of diabetes credible based on his 
examination of the veteran and review of the claims folder.

Nevertheless, the medical evidence does not show that the 
veteran's current diabetes is related to his active military 
service or manifested to a compensable degree within one year 
of discharge.  Although most of the veteran's service medical 
records are unavailable for review as explained above, the 
earliest clinical finding of diabetes of record is noted in 
October 2001 and the veteran even reported in his February 
2002 VA Form 21-526 that his diabetes began in October 2001.    
Thus, the medical evidence shows that diabetes was diagnosed 
approximately three years after discharge.  In addition, 
there is no other medical evidence to include a medical 
opinion that links the veteran's diabetes to his military 
service or the year following his discharge.  In the absence 
of such evidence, the Board finds that an award of service 
connection for diabetes either on a direct basis or on a 
presumptive basis as a chronic disease is not warranted.  

The Board further notes that the record reflects that the 
veteran had reserve status during the time that his diabetes 
was diagnosed.  Service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing active duty for training 
(ACDUTRA), or from an injury incurred or aggravated while 
performing inactive duty training (INACDUTRA).  38 U.S.C.A. 
§§ 101(24), 106, 1131 (West 2002).  Nonetheless, the record 
does not show that the veteran's diabetes was incurred or 
aggravated while performing ACDUTRA or resulted from an 
injury incurred while performing INACDUTRA.  Consequently, 
the award of service connection for diabetes based on such 
criteria is also not warranted.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).
   

ORDER

Entitlement to service connection for diabetes mellitus is 
denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


